Ruffin, C. J.
The case is very defectively stated: omitting, for example, to set forth, that the purchaser did or did not take a conveyance. But it is not material to advert to those considerations, since, supposing the best for the defendant on every thing not stated, it appears affirmatively, that his title is,essentially defective, by reason that the order for the sale was unauthorised and void The case of Leary v. Fletcher, 1 Ire. 259, is a direct au< thority to that point, and renders further discussion of the principle unnecessary.
Per Curiam. Judgment affirmed.